DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The claim amendment filed on 10/04/2021 has been entered with Claims 1-10 cancelled and remaining pending Claims 11-27. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 11 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim element as a whole:
exchanging data between nodes to enable a compute operation for a halo region, the halo region having dependency on data processed by a different node, the data exchanged between the nodes before performing compute operations on the halo region; and performing the compute operations on the halo region before performing compute operations on a non-halo region.
Claims 12-17 are dependent upon Claim 11 and are therefore allowable.

Independent Claim 18 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim element as a whole:
identify a memory address within the memory module associated with a halo region of a layer of a neural network, wherein the halo region is a region of the layer of the neural network in which compute operations have a dependency on data associated with multiple different nodes of the distributed training operation; determine a cache line within the general-purpose graphics processor associated with the memory address; monitor the cache line for updates to the data associated with the halo region; and automatically transfer the updates to the data associated with the halo region to a node of the distributed training operation having a dependency upon the data.
Claims 19-20 are dependent upon Claim 18 and are therefore allowable.

Independent Claim 21 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim element as a whole:
exchanging data between nodes to enable a compute operation for a halo region, the halo region having dependency on data processed by a different node, the data exchanged between the nodes before performing compute operations on the halo region; and performing the compute operations on the halo region before performing compute operations on a non-halo region.
Claims 22-27 are dependent upon Claim 21 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667